Citation Nr: 0316578	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  99-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to a compensable initial rating for chronic 
rhinitis.

Entitlement to a compensable initial rating for carpal tunnel 
syndrome of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1979 to February 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision, in pertinent part, 
denied service connection for chronic rhinitis and granted 
service connection for carpal tunnel syndrome of the right 
wrist.  An initial noncompensable rating was assigned.  An 
April 2000 hearing officer decision granted service 
connection for chronic rhinitis and assigned an initial 
noncompensable rating.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in January 2001.  At that 
time, the issues of entitlement to service connection for a 
left foot and heel disorder and entitlement to service 
connection for a scrotal abscess were also before the Board.  
In March 2001, the Board remanded the issues for further 
development.  The Board remanded the claims again in October 
2001 as the development requested in March 2001 had not been 
completed.  A March 2003 rating decision granted service 
connection for a left foot and heel injury and a scrotal 
abscess.  As the benefits sought on appeal with regard to 
these two issues have been granted, they are no longer before 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that 
chronic rhinitis is productive of polyps or greater than 50 
percent obstruction of both nasal passages or complete 
obstruction of one nasal passage.

3.  The veteran is right handed.

4.  Carpal tunnel syndrome of the right wrist is productive 
of symptoms that more nearly approximate mild incomplete 
paralysis of the right median nerve.


CONCLUSIONS OF LAW

Chronic rhinitis is not compensably disabling according to 
the schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Diagnostic Code 6522 (2002).

The criteria for an initial rating of 10 percent for carpal 
tunnel syndrome of the right wrist are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-
475, 11 Stat. 2096 (2000) was enacted.  The VCAA redefines 
the VA's obligations with respect to its duty to assist the 
claimant with the development of facts pertinent to a claim 
and includes an enhanced duty to notify the claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.156(a), 3.159 and 
3.326(a) (2002)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendment to 38 C.F.R. § 3.156(a) (relating to the definition 
of new and material evidence) and to the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims), which apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to these claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA examination 
to assess the severity of his disabilities.  There is no 
indication of additional relevant medical evidence that has 
not been obtained by the RO to date with regard to these 
claims.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a March 2003 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefits sought on appeal 
will be discussed in further detail below, in conjunction 
with the discussion of the specific facts of this case.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Chronic Rhinitis

Factual Background

Service medical records indicate that the veteran was 
diagnosed with chronic rhinitis in September 1992.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 1999.  He stated that he had been 
treated for chronic rhinitis for years.  He indicated that, 
although there were days his rhinitis made him want to stay 
home, he had not missed work as a result of symptoms related 
to his rhinitis.  An April 2000 decision by the hearing 
officer granted service connection for rhinitis and assigned 
an initial noncompensable rating.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in January 2001.  He testified that, 
as a result of his rhinitis, he experienced drainage, a runny 
nose and green phlegm.  He stated that there is occasionally 
blood in his nose.  He also indicated that he has headaches 
as a result of his rhinitis.  The veteran reported that he 
was not aware if he had polyps.

A January 2002 VA examination report indicated that the 
examiner reviewed the claims file.  The veteran reported a 
problem with breathing most of the time.  He indicated that 
he often had purulent discharge through the nose.  The 
veteran also stated that he experienced headaches.  On 
examination, the right nasal turbinate was 40 percent 
hypertrophied.  Frontal, ethmoid, and maxillary sinus areas 
were nontender.  X-rays taken in conjunction with the VA 
examination showed acute sinusitis of the left maxillary 
sinus, mild prominence of the nasal turbinates and minimal 
ethmoidal chronic sinusitis.  The examiner stated that the 
veteran's headaches were not related to his chronic rhinitis, 
rather they were related to his chronic sinusitis.  In 
addition, he noted that the veteran's rhinitis was not 
active.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection. This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection. The United States Court 
of Appeals for Veterans Claims (Court) has observed that in 
the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date). See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time. Id.

Under Diagnostic Code 6522, allergic or vasomotor rhinitis 
without polyps warrants a 10 percent rating when there is 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction of one side.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  A 30 percent rating is 
warranted with polyps.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that the manifestations 
attributable to the veteran's service-connected rhinitis have 
essentially stayed the same over the course of this claim, 
and a staged rating, as contemplated by Fenderson, is not 
warranted here.  After having carefully reviewed the evidence 
of record, the Board finds that the evidence does not support 
a compensable initial rating for chronic rhinitis.

The evidence of record shows that the veteran's rhinitis is 
productive of symptoms such as difficulty breathing and 
purulent discharge.  There is no evidence of record that the 
veteran has polyps so as to warrant a 30 percent rating.  The 
veteran specifically noted in his January 2001 testimony 
before a Veterans Law Judge that he was not aware if he had 
polyps.  No polyps were noted in the January 2002 VA 
examination report.  In the absence of polyps, a 10 percent 
rating may be warranted if the veteran has greater than 50 
percent nasal obstruction of both nasal passages or complete 
obstruction of one side.  Such is not shown by the evidence.  
The January 2002 VA examination report notes that the right 
nasal turbinate is 40 percent hypertrophied.  No other nasal 
obstruction is noted.  Accordingly, the Board finds that the 
criteria for a compensable initial rating for chronic 
rhinitis based on the Rating Schedule are not met.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  Moreover, there is no 
evidence that the veteran's chronic rhinitis alone has caused 
such marked interference with employment or necessitated 
frequent periods of hospitalization for the periods at issue 
such as would render impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Carpal Tunnel Syndrome of the Right Wrist

Factual Background

Service medical records indicate that the veteran was 
diagnosed with early carpal tunnel syndrome of the right 
wrist in January 1995.

A January 1998 VA examination report noted that the examiner 
reviewed copies of medical records supplied by the veteran.  
The veteran reported numbness in the middle, ring and little 
fingers when working on a computer.  He also indicated that 
he experienced occasional pain in the forearm.  On 
examination, the veteran had full range of motion of the 
right wrist.  He noted a history of carpal tunnel syndrome 
with numbness in the fingers.

A January 1999 rating decision granted service connection for 
carpal tunnel syndrome of the right wrist.  An initial 
noncompensable rating was assigned.

The veteran testified before a hearing officer at a June 1999 
hearing held at the RO.  He stated that he began wearing a 
brace for his right wrist in 1987.

The veteran testified before a Veterans Law Judge at a 
hearing held at the RO in January 2001.  He testified that he 
was right handed.  He stated that he experienced numbness in 
his right fingers and pain in his right wrist.  The veteran 
indicated that it was difficult to wear a brace during the 
day because of his job.  He stated that he delivered potato 
chips, which involved a lot of lifting.  The veteran 
testified that he occasionally dropped things because he lost 
his grip.

A January 2002 VA examination report indicated that the 
examiner reviewed the claims file.  The veteran reported that 
typing made the tingling and numbness in the fingers of his 
right hand worse.  He also stated that he got a muscle pull 
sensation in the right forearm.  On examination, the examiner 
noted that the nerve involved was the right median nerve.  No 
muscle wasting or atrophy were noted.  The examiner stated 
that the veteran had tingling and numbness in the fingers.  
In addition, the examiner noted that the veteran had 
decreased sensation in his fingers.  The wrist was nontender.  
Dorsiflexion and palmar flexion were 70 degrees.  Ulnar 
deviation was 45 degrees and radial deviation was 20 degrees.  
Phelan's sign was positive on the right.  The examiner noted 
that the veteran had pain in the right wrist with normal x-
ray findings and mild functional impairment.

Criteria

A 10 percent evaluation is provided for limitation of 
dorsiflexion of the minor or major wrist to less than 15 
degrees or for limitation of palmar flexion in line with the 
forearm.  38 C.F.R. § 4.71a Diagnostic Code 5215 (2002).  
This is the maximum rating available under this diagnostic 
code.

Mild incomplete paralysis of the median nerve of the major 
arm warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Moderate incomplete paralysis of the 
median nerve of the major arm warrants a 30 percent rating.  
Id.  Severe incomplete paralysis of the major arm warrants a 
50 percent rating.  Id.  Complete paralysis of the median 
nerve of the major arm warrants a 70 percent rating.  Id.

A note preceding the schedule of ratings for diseases of the 
peripheral nerves states that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral combine with application of the bilateral factor.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R.§ 4.6 (2002).  It should also be noted that 
use of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A.§ 7104(a) (West 2002); 38 
C.F.R.§§ 4.2, 4.6 (2002).

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of an initial 
rating of 10 percent for carpal tunnel syndrome of the right 
wrist.

In this case, the evidence shows mild incomplete paralysis.  
Specifically, the veteran has complained of occasional pain 
in the wrist and forearm in addition to numbness and tingling 
in the right fingers.  The January 2002 VA examination report 
noted mild functional impairment.  In addition, the veteran 
testified, at his January 2001 hearing before a Veterans Law 
Judge, that his carpal tunnel syndrome gave him difficulty at 
work.  Because the objective medical evidence showed that the 
veteran's sensation was essentially intact and that the 
functional impairment was mild, the Board finds that the 
symptomatology supports a finding of no more than mild 
incomplete paralysis of the right arm and a 10 percent 
evaluation is appropriate.

The January 2002 VA examiner stated that EMG and Nerve 
Conduction velocities of the right upper extremity were 
normal.  In addition, no muscle wasting or atrophy were 
noted.  Accordingly, a 30 percent evaluation is not 
appropriate in this instance as neither the objective medical 
evidence nor the veteran's statements show that the carpal 
tunnel syndrome of the right wrist is productive of what 
would reasonably be characterized as moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  
The Board notes that a higher rating would not be available 
to the veteran under Diagnostic Code 5215 as 10 percent is 
the maximum evaluation available under that diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  In addition, 
the evidence does not raise a question that a higher rating 
is possible or warranted for any period of time from the 
veteran's claim to the present so as to warrant a "staged" 
rating due to significant change in the level of disability.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. 
§ 3.321(b)(1), in the first instance.  However, there is no 
evidence that the veteran's carpal tunnel syndrome of the 
right wrist alone has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable initial rating for chronic 
rhinitis is denied.

Entitlement to an initial rating of 10 percent for carpal 
tunnel syndrome of the right wrist is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

